          Case 3:18-cv-01364-VC Document 93 Filed 07/02/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 JEFFREY BERK,                                       Case No. 18-cv-01364-VC
                Plaintiff,
                                                     ORDER RE DISCOVERY LETTER
         v.
                                                     Re: Dkt. No. 92
 COINBASE, INC., et al.,
                Defendants.



       The plaintiffs do not need to know which documents were reviewed as part of Coinbase’s

internal investigation. However, the remaining requests are reasonable, would certainly be

permissible in litigation, and would likely be permissible in arbitration to ensure a fair process.

Accordingly, the plaintiffs’ motion to compel is granted except for Request No. 20. To be clear,

many of the documents responsive to Request No. 20 will also no doubt be responsive to the

other requests and thus Coinbase must disclose them, but it need not identify those documents as
having been reviewed in connection with the internal investigation. Each side will bear its own

costs in this discovery dispute.

       IT IS SO ORDERED.

Dated: July 2, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
